Citation Nr: 1432754	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-32 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a left shoulder disorder, with full thickness tear of the left supraspinatus and subscapularis tendon. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which increased from 0 to 20 percent the evaluation for a left shoulder disability, effective April 13, 2009.  The Veteran appealed therefrom for a higher rating.  Jurisdiction was transferred to the RO in New York, New York. 

The Veteran submitted multiple VA Form 9's.  The Board sent the Veteran a letter in January 2013 to clarify whether he desired a Board hearing.  The Veteran responded in February 2013 that he did not wish to appear at a hearing.  

This case was previously remanded in March 2013.  In that Remand, the Board referred a claim of service connection for a right arm disorder, as secondary to the service-connected left arm disorder.  See 38 C.F.R. § 3.310 (2013).  This claim has not yet been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board once again refers this claim, as it does not have jurisdiction over the matter.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Veteran has consistently noted during the pendency of this appeal that he sought treatment from his "family doctor" and Dr. S. Z., an orthopedic surgeon, for his service-connected left shoulder disorder.  The RO has not attempted to obtain these treatment records.  The Board finds it necessary to obtain these records before it renders a decision.

Also, pursuant to the March 2013 Remand, the Veteran was afforded a VA examination in July 2013.  The examiner opined that "whether or not the Veteran manifests muscle injury or other soft tissue injury to the left biceps as a consequence of his service-connected left shoulder disorder is questionable."  He noted he could not resolve this question without resort to mere speculation.  The Board finds it necessary to clarify why the examiner concluded this. 

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the Veteran has received any VA, non-VA, or other medical treatment, pertinent to the claim on appeal, that is not evidenced by the current record - to specifically include, but not limited to, any VA outpatient records.  The Veteran must be provided with the necessary authorizations for the release of any private treatment records not currently on file.  The RO/AMC must then obtain these records, as well as any other pertinent records, and associate them with the claims folder.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform him and provide him an opportunity to submit copies of the outstanding medical records. 

In particular, arrange to obtain:

(a) all relevant treatment records from the Veteran's "family doctor," as described in his July 2010 statement; and

(b) all relevant treatment records from Dr. S. Z., as described in his July 2010 statement.

In both cases, records from April 2008 to present should be requested.

2.  Return the claims folder to the examiner who conducted the July 2013 examination for an addendum opinion.  Because the examiner found he could not determine whether Veteran manifests muscle injury or other soft tissue injury to the left biceps as a consequence of his service-connected left shoulder disorder without resort to pure speculation, he must provide a complete rationale for this opinion.  Specifically, he must indicate whether his inability to provide such an opinion is a result of such factors as: (i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.

3. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim on appeal.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



